Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the following communication: a response to Election/Restriction requirement filed by the applicant on 11/23/2020
Status of Claims
Claims 1-11 are pending
Claims 1-11 are being examined on the merits below
Information Disclosure Statement
The Information Disclosure Statements filed on 10/17/2019, 10/07/2020 and 11/23/2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.
Election/Restrictions
Applicant's election with traverse in the reply filed on 11/23/2020 has been acknowledged and entered. However, applicant’s arguments have been found persuasive therefore, previously made election/restriction requirement has been withdrawn and all the claims 1-11 have now been examined on the merits.
Specification
The title of the invention is not descriptive.  Examiner suggests that title maybe changed to provide more description regarding the instant invention. Therefore, a new title is required that is clearly indicative of the invention to which the claims are directed. 
Abstract Objections

The abstract is objected to because of the following informalities: The disclosure consists of abbreviations which are not written out the first time they are used (e.g. API).  Abbreviations must be written out the first time they are used in the disclosure, again in the abstract, and again in the claims, as the intent of their meaning is likely to be changed over time.
Appropriate correction is required. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a).  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Any amendment to the disclosure must be supported by the disclosure as originally filed. 

Specification Objections

The disclosure is objected to because of the following informalities: The disclosure consists of abbreviations which are not written out the first time they are used (e.g. LAN, UI, Wi-Fi, OS, ROM, RAM, EEPROM, HDD, ptd).  Abbreviations must be written out the first time they are used in the disclosure, again in the abstract, and again in the claims, as the intent of their meaning is likely to be changed over time.
Appropriate correction is required. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a).  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Any amendment to the disclosure must be supported by the disclosure as originally filed. 


Claims Objections

The claims are objected to because of the following informalities: The disclosure consists of abbreviations which are not written out the first time they are used (e.g. API).  Abbreviations must be written out the first time they are used in the disclosure, again in the abstract, and again in the claims, as the intent of their meaning is likely to be changed over time.
The specification should be revised carefully in order to comply with 35 U.S.C. 112(a).  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Any amendment to the disclosure must be supported by the disclosure as originally filed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Okazawa et al., US 2009/0027725 in view of Tang et al., US 2011/0019222.
Regarding claim 1, A non-transitory computer readable storage medium storing a set of program instructions for an information processing apparatus comprising a computer, a communication interface configured to communicate (e.g., The operating system 1501 includes a file system 1505 which controls input/output to/from a program/data storage 1509, an expansion interface driver 1506 which controls communication via the printer controller 1600 and expansion interface 17, and a network interface driver 1507 which communicates with an external device (not shown) such as a host computer via the communication medium of the local area network (LAN 2000), paragraph 64). These control programs are analyzed and executed by the CPUs 1 and 8, paragraph 63), with a printer (printer 1000, paragraph 57), and a user interface configured to receive a user input (user interface, paragraph 73), the set of program instructions including a set of first program instructions (e.g., Data Transfer API, fig. 2), wherein the set of the first program instructions, when executed by the computer, causes the information processing apparatus to perform: in response to calling a first API (e.g., a data transfer API which provides a print data exchange function, paragraph 65) from an interface module, transferring the first API to the interface module to enable the interface module to input a specific value as an argument into the received first API (e.g., A line 301 in FIG. 3 invokes the data transfer API shown in FIG. 2, and "printer.outdata("Test") represents the data transfer API, paragraph 70), the interface module acquiring a first parameter via the user interface, the first parameter concerning a sheet on which the printer prints an image on which an e.g., a print server control API which performs reactivation of the network print server 1500, initialization and setting of set values, and activation, registration, and deletion of an application program. Instructions provided by the data transfer API, resource control API, printer control API, and job control API are converted into an instruction format as shown in FIG. 7 as printer controller-dependent instructions, and then transferred to the printer controller via the expansion interface 17, paragraph 65); receiving the specific value through the first API to which the interface module inputs the specific value as the argument (e.g., Instructions provided by the data transfer API, resource control API, printer control API, and job control API are converted into an instruction format as shown in FIG. 7, paragraph 65); acquiring printer type information indicating a type of the printer; acquiring a printer characteristic value corresponding to the printer type information (as described above, according to the first embodiment, pieces of information (applications) provided on the Java virtual machine are classified into information depending on the model of the printing apparatus and independent information, paragraph 89)
Okazawa fails to disclose generating second parameters by using the specific value and the printer characteristic value, the second parameters being all of parameters which concern the sheet and correspond to the type of the printer indicated by the printer type information; and outputting the generated second parameters. 
However, Tang teaches generating second parameters by using the specific value and the printer characteristic value, the second parameters being all of parameters which concern the sheet and correspond to the type of the printer indicated by the printer type paragraphs 28-32, printer status messages are received through some specific channel such as TCP/IP protocol in network printing or native call in local printing. The printer status is provided and notified to the user 30. After the printer identity and printer type are determined, the user will be able to proceed printing with the identified printer).
Okazawa and Tang are combinable because they both teach dealing with monitoring the printing process.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Okazawa with the teachings of Tang for the purpose of being able “to monitor a print job from when the print job is sent out of the operating system until it is printed successfully or failure” (Tang: paragraph 16).
Regarding claim 2, Combination of Okazawa with Tang further teaches wherein the second parameters are generated in a data format that the printer is capable of reading by using the specific value that the printer is incapable of reading (Tang, paragraphs 28-32). 
Okazawa and Tang are combinable because they both teach dealing with monitoring the printing process.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Okazawa with the teachings of Tang for the purpose of being able “to monitor a print job from when the print job is sent out of the operating system until it is printed successfully or failure” (Tang: paragraph 16).

Okazawa and Tang are combinable because they both teach dealing with monitoring the printing process.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Okazawa with the teachings of Tang for the purpose of being able “to monitor a print job from when the print job is sent out of the operating system until it is printed successfully or failure” (Tang: paragraph 16).
Regarding claim 4, Okazawa further discloses wherein the first API includes a first sheet type API correlated with a first type sheet and a second sheet type API correlated with a second type sheet, wherein the first sheet type API requires as an argument a first specific value corresponding to the first sheet type, wherein the second sheet type API requires as an argument a second specific value corresponding to the second sheet type (paragraphs 62-68). 
Regarding claim 5, Okazawa with Tang further discloses wherein the first API includes a transmission format request API and a storing format request API, wherein the outputting outputs the second parameter in a transmission format in a case where the 
Okazawa and Tang are combinable because they both teach dealing with monitoring the printing process.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Okazawa with the teachings of Tang for the purpose of being able “to monitor a print job from when the print job is sent out of the operating system until it is printed successfully or failure” (Tang: paragraph 16).
Regarding claim 6,  Okazawa further discloses wherein the first parameter includes at least one of a width of a sheet, a length of the sheet, and a size of the margin on the sheet, wherein the specific value is at least one numerical value for the at least one of a width of a sheet, a length of the sheet, and a size of the margin on the sheet (e.g., the function ability information represents whether the printer has a panel function, is a color printer, has a maximum speed of 20 sheets/min, or has a resolution of 600 dpi, paragraph 169). 
Regarding claim 7, Okazawa further discloses acquiring image data; generating print data by converting the image data (e.g., a printer control logical interface which controls reactivation of the printer 1000, initialization and setting of set values, and the like, and a job control logical interface which controls cancellation of a print job, a re-print instruction, and the like, paragraph 68 and instructions provided by the data transfer API, 
Regarding claim 8, Okazawa further discloses wherein the set of program instructions further comprises a set of second program instructions for controlling the computer to function as the interface module (paragraphs 63-66). 
Regarding claim 10, it recites similar features, as claim 1, except claim 10 is an apparatus claim. Thus, arguments made for claim 1 are applicable for claim 10.
Regarding claim 11, it recites similar features, as claim 1, except claim 11 is a method claim. Thus, arguments made for claim 1 are applicable for claim 11.

Allowable Subject Matter
Claim 9 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  Cited prior arts such as Okazawa and Tang fail to teach all the limitations of claim 9, namely,  “in response to calling a second API from the interface module, transferring the second API to the interface module to enable the interface module to input a file including the second parameters as an argument into the second API; receiving the file including the second parameters through the second API to which the interface module inputs the file as the argument; and -23- outputting the received second parameters included in the received file, wherein the set of second program instructions comprises: receiving a user selection from one of a first selection for inputting the setting file including the second parameter and a second selection for inputting the first parameter; in response to receiving the first selection, calling the first API; and in response to receiving the second selection, calling the second API”. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobayashi et al., US 2016/0077777 and Nakamura, US 10,459668 – teach generating and transmitting API’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/PAWAN DHINGRA/Examiner, Art Unit 2672

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672